—In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Kings County, dated May 31, 1977, which granted plaintiff Nicola De Rosa’s motion to increase the ad damnum clause as to his cause of action. Order affirmed, without costs or disbursements. In the absence of any showing of prejudice, either asserted or demonstrated, we find that the granting of this increase, sought at an early stage in the proceedings, was a proper exercise of discretion. Defendants’ claim of laches is without foundation. Latham, J. P., Damiani, Titone and Suozzi, JJ., concur.